UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4439
ROBERT STEVE JOLLY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-339)

                  Submitted: November 19, 2001

                      Decided: December 7, 2001

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. JOLLY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Robert Steve Jolly appeals the district court’s revocation of super-
vised release imposed pursuant to a conviction for conspiracy to pos-
sess and pass counterfeit obligations and retaliating against a witness.
Jolly’s attorney has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), stating that there are no meritorious issues
for appeal. On Jolly’s behalf, counsel contends that the district court
erred by admitting hearsay evidence at the revocation hearing.
Although notified of his right to do so, Jolly has not filed a pro se sup-
plemental brief.

   Because the Federal Rules of Evidence do not apply to miscella-
neous proceedings such as revocation hearings, and because the hear-
say testimony had some indicia of reliability, we find no error. See
Fed. R. Evid. 1101(d)(3). United States v. McCallum, 677 F.2d 1024,
1026 (4th cir. 1982); see generally United States v. McHan, 101 F.3d
1027, 1038 (4th Cir. 1996). In addition, we have examined the entire
record in this case in accordance with the requirements of Anders and
find no meritorious issues for appeal. We therefore affirm.

   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If Jolly requests that a petition be filed, but counsel believes
that such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on Jolly. Finally, we dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED